Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1a. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-4 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 of Robitaille (US 11,305,519 B2, hereinafter Robitaille ‘519) in view of Hellenthal (US 2007/0121504).

Regarding Claims 1-4, the claims are not patentably distinct with Robitaille ‘519 and are obvious in view of Hellenthal. See the following comparison table. The difference of relevant claims between instant applicant and Robitaille ‘519 are underlined, and the differences are obvious in view of Hellenthal (see the discussion following the table).

Table 1 Non-Statutory Double Patenting

Instant Application 17/694,077
Parent Patent 11,303,519
1, A system for testing a path in a network comprising: 

at least one pair of devices coupled via said path; 


at least one test packet generator coupled to said path comprising: 

a scheduler to determine when a test packet is to be created; and 

a packet creator to create the test packet; a transmitter to transmit the test packet on said path.




[(Examiner’s Comments:
Applicant broadens the claim by deleting a plurality of claimed limitations.)]

[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A system for testing a path in a network comprising: 

at least one pair of devices coupled via said path; 

at least one test packet generator coupled to said path comprising: 

a scheduler to determine when a test packet is to be created; and 

a packet creator to create the test packet to be transmitted on said path; 

wherein said scheduler uses an amount of credits to determine when the test packet is to be created; and 

wherein said amount of credits are decremented each time a non-test packet is transmitted on the path.
2, The system of claim 1, wherein the scheduler determines when the test packet is to be created to achieve a pre-determined rate of transmission of said test packets.
Robitaille ‘519 does not claim about scheduling and rate.
However, Hellenthal discloses
[0033] The scheduler logic decrements the current credit value by the amount of service received based on either the packet size or a ratio of the packet size and a weight value of the front-end packet of the next flow of outgoing packet stream selected for service and is being currently served.
[0077] Depending upon a desired accuracy for controlling the minimum guaranteed bandwidth of a flow of outgoing packet stream, the maximum deviation between the credit counter values may increase.  For a service rate of 1 Gb/s, and to specify the minimum guaranteed bandwidth of flows in steps of 1 Mb/s (weight=0.001), instead of a maximum deviation of 1M the deviation may become 1000M so the threshold value (line 2) in Table 2 may be set to max_packet_size*1000.  Likewise, the credit count upper bound value may be similarly adjusted as well. 
 Fig 1, Box 145(1-N), Credit Counter; Fig 2-3 and 6-7; Fig 5, especially Box 510)];

Claims 3-4 are rejected based on the same rationales of Claims 1-2.



Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Robitaille ‘519’s teachings of Ethernet network testing method with Hellenthal’s teaching of a flow scheduling method based on available credit with the motivation being to provide “a method and an apparatus for scheduling a flow on an output link among a plurality of flows of incoming packet traffic at a network device associated with a data network” (Hellenthal, Abstract).



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Old et al. (US 2004/0208129) in view of Hellenthal (US 2007/0121504).

2b. Summary of the Cited Prior Art
Old discloses a method for testing network communication (Fig 1-5).
Hellenthal disclose a flow scheduling method based on available credit (Fig 1-13).

2c. Claim Analysis
	Regarding Claim 1, Old discloses:
A system for testing a path in a network comprising [(see Fig 1-5)]:
at least one pair of devices coupled via said path [(see Fig 4)];
at least one test packet generator coupled to said path comprising
[(Old discloses Ethernet test packet generator, see:
	[0004] a new frame must be created from the received frame by exchanging the source and destination addresses for both MAC and IP (source for destination and vice-versa).  This change in turn forces recalculation of the MAC Frame Check Sequence (FCS), as this value is calculated from the payload data including the node addresses.  Other changes may be desirable, such as resetting the IP `time-to-live` parameter.
	[0028] a test set 22 connected to the OADM 16 maybe used to inject test frames into the network 10 for transmission to another test set 24 connected to the terminal multiplexer 18.  Testing of a system including Ethernet components requires specifying one or more port addresses for each Ethernet component.
	[0030] Test data to be transmitted via the Ethernet ports 26 are generated in a test data generator 32.
	Fig 1, Boxes 22 and 24, Test Set; Fig 2, Box 22, Test Set, Box 32, Test Data Generator, Box 26, Ethernet Interface Ports)]:
a packet creator to create the test packet
[(Old discloses packet creation, see:
[0004] a new frame must be created from the received frame by exchanging the source and destination addresses for both MAC and IP (source for destination and vice-versa).  This change in turn forces recalculation of the MAC Frame Check Sequence (FCS), as this value is calculated from the payload data including the node addresses.  Other changes may be desirable, such as resetting the IP `time-to-live` parameter.
[0028] a test set 22 connected to the OADM 16 maybe used to inject test frames into the network 10 for transmission to another test set 24 connected to the terminal multiplexer 18.  Testing of a system including Ethernet components requires specifying one or more port addresses for each Ethernet component.
[0030] Test data to be transmitted via the Ethernet ports 26 are generated in a test data generator 32.
Fig 1, Boxes 22 and 24, Test Set; Fig 2, Box 22, Test Set, Box 32, Test Data Generator, Box 26, Ethernet Interface Ports)];
a transmitter to transmit the test packet on said path
[(Old discloses transmitting the test packet, see:
[0030] Test data to be transmitted via the Ethernet ports 26 are generated in a test data generator 32.
Fig 1, Boxes 22 and 24, Test Set; Fig 2, Box 22, Test Set, Box 32, Test Data Generator, Box 26, Ethernet Interface Ports)];
	Old does not discloses about scheduling.
	However, Hellenthal discloses:
a scheduler to determine when a test packet is to be created
[(Hellenthal discloses scheduling and transmits packet that represents a number of bytes and the credit counters are used for all type of flow, see:
[0033] The scheduler logic decrements the current credit value by the amount of service received based on either the packet size or a ratio of the packet size and a weight value of the front-end packet of the next flow of outgoing packet stream selected for service and is being currently served.
[0110] With a minimum packet size of, e.g., 64 byte (Ethernet), ideally the scheduler 105 may provide 64 byte clock cycles (minus the overhead) to determine a flow 135 to schedule next.
[0058] In each instance when a packet from a flow of outgoing packet stream is served, the corresponding credit counter 145 may be decremented by the amount of service received, e.g., in terms of the bytes sent.
Fig 1, Box 145(1-N), Credit Counter; Fig 2-3 and 6-7; Fig 5, especially Box 510)];
a packet creator to create the test packet
[(Hellenthal discloses scheduling packet transmission when credits are available, see:
[Abstract] A scheduler comprises scheduler logic that uses a credit counter per flow to keep track of the service difference received between two or more flows and selects the flow for service next that has the maximum credit value.  The scheduler logic updates an amount of credit value in a counter of the next flow with the front-end packet currently being served among the first and second flows with a value that substantially equals a packet size value divided by a flow weight value of the front-end packet currently being served.
[0019] FIG. 2 shows an exemplary scheduling of three continuously backlogged flows of outgoing packet stream by keeping track of the service difference received between two or more flows using a credit counter per flow and selecting the flow for service next that has the maximum credit value.
[0062] checking whether the credit counter value of the flow 135 of outgoing packet stream being scheduled drops below the threshold value.  If this is the case, the scheduling algorithm LC2WFQ may increment all of the credit counters 145(1-N) by a delta value.  The delta value may be selected to be equal to the difference between the threshold value and the credit counter value of a credit counter 145 that dropped below the threshold value.
Fig 1-2)].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Old’s teachings of Ethernet network testing method with Hellenthal’s teaching of a flow scheduling method based on available credit with the motivation being to provide “a method and an apparatus for scheduling a flow on an output link among a plurality of flows of incoming packet traffic at a network device associated with a data network” (Hellenthal, Abstract).

Regarding Claim 2, Old doea not discloses about scheduling and rate.
However, Hellenthal discloses:
wherein the scheduler determines when the test packet is to be created to achieve a pre-determined rate of transmission of said test packets
[(see:
[(Hellenthal discloses scheduling and transmits packet that represents a number of bytes for the next flow out going stream, see:
[0033] The scheduler logic decrements the current credit value by the amount of service received based on either the packet size or a ratio of the packet size and a weight value of the front-end packet of the next flow of outgoing packet stream selected for service and is being currently served.
[0110] With a minimum packet size of, e.g., 64 byte (Ethernet), ideally the scheduler 105 may provide 64 byte clock cycles (minus the overhead) to determine a flow 135 to schedule next.
[0058] In each instance when a packet from a flow of outgoing packet stream is served, the corresponding credit counter 145 may be decremented by the amount of service received, e.g., in terms of the bytes sent.
[0077] Depending upon a desired accuracy for controlling the minimum guaranteed bandwidth of a flow of outgoing packet stream, the maximum deviation between the credit counter values may increase.  For a service rate of 1 Gb/s, and to specify the minimum guaranteed bandwidth of flows in steps of 1 Mb/s (weight=0.001), instead of a maximum deviation of 1M the deviation may become 1000M so the threshold value (line 2) in Table 2 may be set to max_packet_size*1000.  Likewise, the credit count upper bound value may be similarly adjusted as well. 
 Fig 1, Box 145(1-N), Credit Counter; Fig 2-3 and 6-7; Fig 5, especially Box 510)];
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Old’s teachings of Ethernet network testing method with Hellenthal’s teaching of a flow scheduling method based on available credit with the motivation being to provide “a method and an apparatus for scheduling a flow on an output link among a plurality of flows of incoming packet traffic at a network device associated with a data network” (Hellenthal, Abstract).

Regarding Claims 3-4, the claims disclose similar features as of Claims 1-2, and are rejected based on the same rationales of Claims 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	





/JUNG LIU/Primary Examiner, Art Unit 2473